Citation Nr: 0526014	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  05-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus, to include separate initial 10 percent ratings 
for each ear.

3.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance (A&A) or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  In an April 2004 rating decision issued 
in May 2004, the RO, in pertinent part, denied entitlement to 
special monthly pension.  Later, in a May 2005 rating 
decision, the RO granted service connection for bilateral 
hearing loss and for tinnitus, assigning initial 
noncompensable and 10 percent ratings, respectively, 
effective January 20, 2004.

In September 2005, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2004).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
each ear.

3.  The veteran has been awarded the maximum disability 
evaluation allowed for his recurrent tinnitus pursuant to the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).

4.  The veteran is able to perform the basic functions of 
self-care and is not so helpless as to need the regular A&A 
of another individual.

5.  The veteran is not substantially confined to his house 
nor does he have a single disability ratable at 100 percent, 
along with other unrelated disabilities that combine to at 
least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).

2.  An initial rating in excess of 10 percent for tinnitus, 
to include separate ratings of 10 percent for each ear, is 
not warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).  

3.  The schedular criteria for entitlement to SMP based on 
the need for regular A&A or by reason of being housebound 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 3.352 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), was enacted and became effective.  This law 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA also revised the 
regulations effective November 9, 2000.  See 66 Fed. Reg. at 
45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
claims.  The veteran was afforded the opportunity to provide 
lay or medical evidence, which might support his claims.  VA 
gave the notice required by the VCAA and asked the veteran to 
identify, or supply, medical records in support of his 
claims.  He did not respond.  Service records, non-VA and VA 
examination reports, and various physician and lay statements 
have been associated with the claims file.  In July 2004, the 
veteran was afforded additional VA examinations.  In May and 
July 2005, his claims were readjudicated and statements of 
the case (SOCs) were issued.  In a February 2004 VCAA and 
various duty to assist letters, rating decisions, SOCs, and 
their cover letters, VA notified the veteran of what 
information it had received and what information he needed to 
establish entitlement to higher initial ratings or to special 
monthly pension.  Under these circumstances, the Board finds 
that the evidence of record is adequate for determining 
whether the criteria for higher ratings and special monthly 
pension have been met.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.
 
The Board is also satisfied that VA has met its duty to 
notify by means of a February 2004 VCAA letter from the AOJ 
to the appellant that was issued prior to the initial AOJ 
decision.  The letter informed the appellant of what evidence 
was required to substantiate the veteran's service-connection 
and special monthly pension claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The Board also notes that the VA 
General Counsel has held that the notice provisions of the 
VCAA are not applicable to claims for higher initial ratings 
claims, where VCAA notice has already been provided.  See 
VAOPGCPREC 8-2003 (holding that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  The 
denials of the increased ratings claims discussed in this 
decision are governed by VAOPGCPREC 8-2003 as the veteran's 
increased rating claims stem from the initial grant of 
service connection for bilateral hearing loss and tinnitus.  
Even so the appellant is not prejudiced by the Board's 
consideration of his increased ratings claims as VA has 
already met all notice and duty to assist obligations to him 
under the VCAA as shown in the statement of the case 
pertaining to the establishment of a higher initial ratings 
sent to the veteran in July 2005.  the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Mayfield, 19 Vet. App. at 123-29 (2005).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Higher Initial Ratings for Hearing Loss and Tinnitus

The veteran contends that his hearing loss warrants a 
compensable rating and that he should be given separate 10 
percent ratings for his tinnitus.    

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Because the present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected hearing loss is currently 
evaluated as noncompensably disabling, under 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2004).  A rating for hearing loss 
is determined by a mechanical application of the rating 
schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  These averages are 
entered into a table of the rating schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the rating schedule 
to determine the percentage disability rating.  Id.  

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2004), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

In a May 2004 rating decision, the veteran was granted 
service connection for bilateral hearing loss and tinnitus 
and assigned initial noncompensable (0 percent) and 10 
percent disability ratings, respectively, effective from 
January 20, 2004.  That decision was based on service records 
showing that the veteran was a gunner's mate in the Navy in 
World War II and was subjected to repeated acoustic trauma 
from the ships' guns and a July 2004 VA general medical 
examiner's opinion that the veteran's current hearing loss 
and tinnitus were related to service.  The veteran was aboard 
the USS Tennessee when it was bombed at Pearl Harbor and was 
present when his ship was repeatedly attacked by Japanese 
suicide planes at Buckner Bay, Okinawa.  

At a VA audiological evaluation in July 2004, the veteran 
reported a primary concern with staggering and imbalance.  He 
did not indicate significant difficulty or impairment from 
his hearing.  The veteran complained of itching and fullness 
in his ears, which can be cleared with opening his mouth 
wide.   

Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
15
55
75
LEFT
45
15
15
70
90

The average was 42.5 in the right ear and 47.5 in the left 
ear.  Speech recognition ability was 96 percent in both ears.  
The impression was mild hearing loss at 500 Hertz but normal 
mid-frequency hearing (1000 to 2000 Hertz) and sloping to 
moderately severe hearing loss at 3000 Hertz and above.  Word 
recognition scores were excellent in both ears.  The veteran 
denied significant presence of tinnitus.  Amplification was 
not recommended and no further medical follow-up was 
indicated for hearing.  These results warrant findings of 
hearing acuity of Level I in both ears under Table VI 
commensurate with a noncompensable rating under Table VII of 
38 C.F.R. § 4.85.  

The Board has considered the veteran's argument that his 
hearing loss warrants a compensable rating.  But the evidence 
of record clearly weighs against the assignment of a 
compensable rating.  The Board has reviewed the hearing test 
in the record and, unfortunately, it does not provide a basis 
for a compensable evaluation.  The requirements of 38 C.F.R. 
§ 4.85 set out the percentage ratings for exact numerical 
levels of impairment required for a compensable evaluation of 
hearing loss.  As noted above, a rating for hearing loss is 
reached by a mechanical application of the Rating Schedule to 
the numeric designations assigned based on audiometric test 
results.  Lendenmann, 3 Vet. App. at 349.  In this case, 
application of the Rating Schedule to the numeric 
designations assigned based upon the relevant findings 
obtained upon VA audiological examination show that the 
criteria for a compensable rating are not warranted.

Regarding the veteran's claim for separate initial 10 percent 
ratings for tinnitus in each ear, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
December 2000 Board decision, which concluded that no more 
than a single 10 percent disability rating could be provided 
for tinnitus, whether perceived as bilateral or unilateral, 
under pre-1999 regulations.  The VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary has imposed 
a stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
include (1) all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought; and 
(2) all claims in which a claim for service connection for 
tinnitus filed prior to June 10, 1999, was denied on the 
basis that the veterans' tinnitus was not "persistent" for 
purposes of 38 C.F.R. § 4.87, Diagnostic Code 6260.  But the 
veteran's claim was not filed until January 2004 and as such 
is not subject to the stay.  Instead, it is governed by the 
post June 13, 2003 version of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  

In this case, the veteran's tinnitus is currently rated 10 
percent, under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under 
that diagnostic code, a 10 percent rating represents the 
maximum schedular criteria for recurrent tinnitus.  The notes 
following the diagnostic code include the following: Note 
(1): A separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  Note (2): 
Only a single evaluation is to be assigned for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3): Objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under Diagnostic Code 6260, but rather is to be 
evaluated as part of any underlying condition causing it.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective from 
June 13, 2003).

The sole basis for this claim and appeal is the contention 
that the veteran is entitled to two separate 10 percent 
disability evaluations for his service-connected tinnitus.  
It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only a 
single 10 percent rating is assignable for tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (Sept. 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).  Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now specifically require the assignment of a single 
evaluation for bilateral tinnitus.  VA's Secretary 
specifically rejected the argument that 38 C.F.R. § 4.25(b) 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus in codifying the policy of assigning 
only a single evaluation for bilateral tinnitus.  See 68 Fed. 
Reg. 25,822, 25,823 (May 14, 2003) ("...to rate each ear 
separately would be a violation of the principle of 38 C.F.R. 
§ 4.25(b) that a 'single disease entity' is to be given a 
single rating").  The Board notes that tinnitus is defined as 
"a noise in the ears such as ringing, buzzing, roaring, or 
clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) 
(emphasis added) (quoting Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994)).  Upon consideration of the 
nature of tinnitus, the Board consults the regulation 
pertaining to Diagnostic Codes, and specifically 38 C.F.R. § 
4.14 (2004).  The aforementioned section expresses a clear 
intent to avoid pyramiding of disability evaluations.  Id.  
Although this section is specifically directed towards 
prohibiting the evaluation of a single disability under 
multiple diagnostic codes, it logically follows that this 
section similarly prohibits multiple recoveries for a 
condition that is medically defined as single disability 
under a single diagnostic code.  Otherwise, the clear intent 
of the regulation to avoid pyramiding would be obviated.

Thus, in sum, the current rating criteria clearly provide 
only a single 10 percent rating for tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200) or peripheral vestibular disorders (under 
Diagnostic Code 6204).  However, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  The veteran's loss of 
balance and dizziness appear to be related to his nonservice-
connected vertigo.  Hence, there is no basis for an 
additional rating.

In summary, the Board concludes that the preponderance of the 
evidence is against a compensable rating for bilateral 
hearing loss and for separate 10 percent ratings for tinnitus 
over the entire rating period.  See Fenderson v. West, 12 
Vet. App. 119.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss and tinnitus has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
increased ratings claims, the "benefit-of-the-doubt" rule 
is not applicable, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b). 

SMP for A&A or by Reason of Being Housebound

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2004).  The need for A&A means helplessness or 
being so nearly helpless as to require the regular A&A of 
another person.  38 C.F.R. § 3.351(b).  A veteran will be 
considered in need of regular A&A if he (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200, or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for A&A under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502 (West 
2002); 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Rating Schedule (not 
including ratings based upon unemployability under 38 C.F.R. 
§ 4.17) a veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when a veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.351(d).

In this case, the veteran contends that he is entitled to SMP 
based on A&A or housebound status, because he is unable to 
perform the routine activities of daily living and needs the 
assistance of another person to perform his activities of 
daily living due to the severity of his disabilities.  He 
suffers from dizziness, weakness, hearing loss, tinnitus, and 
vertigo with loss of balance, which requires him to remain in 
his home most of the time.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that neither the 
criteria for SMP based on A&A nor on housebound status are 
met.

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular A&A of another person.  In a January 
2004 medical report, his private physician indicated that the 
veteran could: drive a car during the daytime only; walk 200 
feet; take day trips; care for needs of nature; feed, dress 
and, bathe himself; get out of bed and remain out of bed all 
day; and get out of doors in the daytime.  He noted that the 
veteran undressed/dressed without help for the examination.  
Medical findings reflected dizziness and weakness.  The 
diagnosis was ischemic dilated cardiomyopathy.  The veteran 
previously had a myocardial infarction and coronary artery 
bypass graft.  He had an ejection fraction of 22 percent.  
The prognosis was poor to fair.  The July 2004 VA general 
medical and A&A examinations revealed that the veteran rode 
to the hospital with his son and that his last 
hospitalization was for heart disease in 2003.  The veteran 
had had cataract surgery in 2002 and was able to see.  The 
examiner stated that the veteran was able to protect himself 
from hazards and dangers.  He had hearing loss, tinnitus, and 
vertigo with loss of balance.  During the day, the veteran 
watches TV and stays around the house.  On examination, he 
was alert, active, and oriented times three.  His gait was 
normal, although he uses a cane off and on.  He can walk 100 
feet.  The veteran was able to leave the home and the 
immediate premises.  He was able to self-feed, clothe, bathe, 
shave, and toilet.  The veteran had loss of balance.  The 
diagnoses included hearing loss, tinnitus, and coronary 
artery disease status post aorta aneurysm repair.  In the 
opinion of the A&A examiner, the veteran needs help for his 
activities.  The veteran could see.  Further, the veteran is 
not residing in a nursing home facility but resides in his 
own home.  Following a thorough examination, the July 2004 VA 
A&A examiner opined that the veteran needs help but he did 
not specifically state that the veteran requires the daily 
skilled services of another person.  The veteran's private 
physician indicated that the veteran was fairly independent 
but needed some assistance driving at night.

On examination in January and July 2004, there were no 
indications that the veteran was unable to dress or bathe 
himself.  The veteran was noted as being able to walk 100 or 
200 feet.  It was noted that he used a cane off and on.  He 
was able to leave the home and could walk for short 
distances.  There was no evidence of any upper extremity 
restriction, which could potentially prevent him from: 
gripping, executing fine movements, feeding himself, 
buttoning clothing, shaving, and attending to the needs of 
nature.  The A&A examiner specifically remarked that the 
veteran was able to protect himself from hazards and dangers.

Although the veteran reports, and the record confirms, that 
he has loss of balance and weakness, the Board finds that his 
overall disability picture does not prevent him from 
protecting himself from the hazards or dangers incident to 
his daily environment.  The 2004 medical evidence in this 
case contains no evidence of an inability to perform nearly 
all of the functions associated with daily living, and the 
veteran is not bedridden.  Under these circumstances, the 
criteria for SMP based on A&A are not met.

With respect to the question of entitlement to SMP based on 
housebound status, the Board initially observes that this 
benefit is contingent, in part, upon a showing that the 
veteran has a disability ratable at 100 percent.  In this 
case, the veteran has tinnitus, heart problems, hearing loss, 
dizziness, and vertigo, among other problems.  He does not, 
however, have a single disability that is rated at 100 
percent, and other disabilities that are rated 60 percent or 
more; thus, he lacks the basic requirement for entitlement 
for SMP based on housebound status.  Moreover, the 2004 
examiners noted that the veteran was able to leave the home, 
and walk at least 100 to 200 feet, and drive during the 
daytime.  Given this, it cannot be concluded that he is 
permanently bedridden.  Rather, he is largely independent and 
capable of leaving his home or the immediate premises as 
needed; clearly, then, he is not housebound.  Since the 
prerequisites for housebound benefits have not been met, an 
award of SMP based on housebound status is not warranted.

For all the foregoing reasons, the appeal on the claim for 
SMP based on A&A or housebound status must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v  Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for tinnitus, to 
include a separate 10 percent rating for each ear, is denied.

SMP, based on the need for aid and attendance or on 
housebound status, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


